Citation Nr: 0628205	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  97-29 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the cervical spine, to 
include as secondary to residuals of shell fragment wound to 
the posterior neck.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970, with service in Vietnam. He was awarded the Purple 
Heart Medal and Combat Infantry Badge.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board initially denied these claims in September 2004, 
after which an appeal was taken to the U. S. Court of Appeals 
for Veterans Claims (Court). By Order dated in September 
2005, the Court granted a Joint Motion to Vacate and Remand 
(Joint Motion) which vacated the Board's decision and 
remanded the claims to the Board for action consistent with 
the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Joint Motion of the parties and the 
Court's Order, a remand is required in order to insure that 
due process is afforded the veteran in his claim.  It has 
been noted that there may be additional records of treatment 
for treatment rendered over the years after service.  
Further it has been indicated that additional medical 
evidence and opinion is needed.

The record contains sparse evidence of records from 1971 to 
1991. However, the appellant maintains as in the Joint 
Motion, that he suffered from continuous disability of the 
cervical spine for about 30 years, and was treated many times 
for his back during the period from 1971 to 1991.  He was 
informed that he could submit records or the VA would help 
get them if he identified.  Particular records were not 
identified in response to this notice.  Nevertheless, the 
claims file reflects references in a December 1991 VA 
examination to treatment for arthritis from 1983 to the 
present at Oteen Hospital, Asheville; in April 1997 VA 
examination to treatment for 15 years for his neck and back 
by Dr. Hamilton at Oteen Hospital; and for 20 years by family 
doctor, Dr. Walker. VA has a duty to assist the veteran with 
the development of his claim including assisting him in 
obtaining any relevant private medical records identified in 
the record.  His assistance in identifying the records and 
providing appropriate release forms is also needed.  Further, 
it is not clear whether he received any VA treatment from 
1971 to 1991.  He should identify any such treatment so VA 
records can be sought.

Moreover, in response to the Joint Motion, additional 
examination and opinion is indicated as will be set forth in 
greater detail tomorrow.

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) raises the bar as to VA's 
duties to notify and assist, the Board finds that the veteran 
should be afforded appropriate notice in compliance 
therewith.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), for 
the service connection claim as well as 
for disability ratings and effective date 
claims as needed.  In addition, appellant 
should be asked to identify locations and 
approximate dates of any VA treatment 
between 1971 and 1991.  If there is no 
response, that will be taken to mean there 
was no VA treatment during this time.

2.  If VA records are identified, the RO 
should request all outstanding records of 
VA and all records of reported private 
treatment for the period from 1971 to 
1991, with appropriate authorization from 
the veteran, to include records of private 
treatment from 1983 at Oteen Hospital, 
Asheville; and by private physicians Dr. 
Hamilton at Oteen Hospital, and Dr. 
Walker.  Other private treatment that 
appellant may have had should also be 
identified, and release forms sought.

3.  If any records are unavailable, the RO 
should secure documentation of same in the 
claims file.  All attempts to obtain 
records should be documented for the 
claims folder.

4.  When all indicated record development 
has been completed and associated with the 
claims folder, but whether records are 
obtained or not, appropriate VA 
examination(s) should be scheduled.  The 
RO should arrange for a physician(s) with 
appropriate expertise to review the claims 
folder including all additional records, 
and note such claims folder review in the 
examination reports. Based on this review, 
the examiner is asked to specify whether 
any change in the previous April 2004 
opinion is warranted, i.e., whether it is 
likely, or at least as likely as not (that 
is a probability of more than 50 percent), 
that the service-connected SFW of the 
posterior neck caused the degenerative 
disc disease or degenerative arthritis of 
the cervical spine. 

5.  If the examiner determines that 
degenerative disc disease or arthritis of 
the cervical spine was not likely caused 
by service or the service-connected 
disability, then the examiner should offer 
an opinion as to whether it is at least as 
likely as not, that the degenerative disc 
disease or arthritis of the cervical spine 
was aggravated (permanently worsened 
beyond the natural progression of the 
disease, i.e. worsening of the underlying 
non service-connected condition versus a 
temporary flare-up of symptoms) by the 
service-connected SFW disability, and if 
so, should attempt to quantify what extent 
or percentage of the current permanent 
disability can be attributed to such 
aggravation.

6.  The supporting rationale for all 
opinions expressed must be provided 
preferably with citation to the clinical 
record. If it is determined that the 
opinion cannot be rendered without 
resorting to pure speculation, it should be 
so noted. 

Thereafter, the RO should readjudicate the 
claim. If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


